DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims

In response to the correspondence received 1/5/21:
Claims 1 – 20 are pending in the application.  
The 35 U.S.C. 112 rejection is withdrawn due to amendment.  
The Double Patenting rejection is withdrawn due to approval of the terminal disclaimer.  
Claims 7 – 9 and 14 are amended.  


Allowable Subject Matter

Claims 1 - 20 are allowed.  

Reasons for Allowance

The following is the Examiner’s reasons for allowance:  regarding independent claim 1, the prior art of record does not teach or suggest a device as claimed.  

The closest prior art of record is believed to be Polymer Properties on Resins composed of UDMA and Methacrylates with the Carboxyl Group, by Tanaka et al. hereinafter “Tanaka”.  

Tanaka teaches that a UDMA/MMA resin mixture was evaluated with an MMA mole fraction of 0.67 (page 210, paragraph 1, last line). See Table 1 for monomer descriptions. The monomers were mixed in a determined proportion (i.e. 0.67 mole % MMA and 0.33 mole % UDMA) and camphorquinone (0.2% mass) (photoinitiator), and ethyl dimethylaminobenzoate (0.8% mass) or (N,N'dimethylaminobenzoate (0.8% mass) (activator(s)) where added for visible light photopolymerization and mixed homogeneously (page 207, paragraph 2, lines 1 - 3).  

This is translated into the following formulation:  
% (wt./wt.)
UDMA    		69.1
MMA    		29.9
CQ   			0.2
EMAB or NNDAB    0.8
100
Tanaka does not teach or suggest the use of this copolymer in a device further comprising metal or ceramic materials.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER A. SALAMON whose telephone number is (571)-270-3018.  The examiner can normally be reached on M-F: 9AM - 6PM.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

PAS										1/15/21

/PETER A SALAMON/Primary Examiner, Art Unit 1765